Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20      PageID.12   Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION      Case: 2:20−cr−20292
                                                          Assigned To : Edmunds, Nancy G.
UNITED STATES OF AMERICA,                                 Referral Judge: Grand, David R.
                                                 Case No. Assign. Date : 7/16/2020
                   v.                                     Description: INFO USA v. SEALED
                                                 Hon.     MATTER (SO)


RUNNAN SHEN, R.Ph.,                              VIO.:       18 U.S.C. § 1349

                   Defendant.

 ________________________________/


                                  INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                            GENERAL ALLEGATIONS

At all times relevant to this Information:

                        The Medicare and Medicaid Programs

      1.     The Medicare program (“Medicare”) was a federal health care program

providing benefits to persons who were 65 years of age or older or disabled.

Medicare was administered by the Centers for Medicare and Medicaid Services

(“CMS”), a federal agency under the United States Department of Health and

Human Services. Individuals who received benefits under Medicare were referred

to as Medicare “beneficiaries.”
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20         PageID.13    Page 2 of 10




      2.     Medicare covered different types of benefits and was separated into

different program “parts.” Medicare Part D subsidized the cost of prescription drugs

for Medicare beneficiaries in the United States. Generally, Medicare Part D covered

part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,

among other requirements, the prescription drugs were medically necessary and

ordered by a physician.

      3.     In order to receive Medicare Part D benefits, a beneficiary enrolled in

one of several Medicare drug plans. Medicare drug plans were operated by private

health care insurance companies approved by Medicare. Those companies were

often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan

could fill a prescription at a pharmacy and use his or her plan to pay for some or all

of the prescription drugs.

      4.     Medicare, through CMS, compensated the Medicare drug plan sponsors

for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors

a monthly fee for each Medicare beneficiary of the sponsors’ plans. Such payments

were called capitation fees. The capitation fee was adjusted periodically based on

various factors, including the beneficiary’s medical conditions. In addition, in some

cases where a sponsor’s expenses for a beneficiary’s prescription drugs exceeded

that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a portion of

those additional expenses.


                                          2
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20         PageID.14    Page 3 of 10




      5.     The Michigan Medicaid program (“Medicaid”) was a federal and state

funded health care program providing benefits to individuals and families who met

specified financial and other eligibility requirements, and certain other individuals

who lacked adequate resources to pay for medical care. CMS was responsible for

overseeing the Medicaid program in participating states, including Michigan.

Individuals who received benefits under Medicaid were referred to as Medicaid

“beneficiaries.”

      6.     Medicaid covered the costs of certain medical services, products, and

benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,

Medicaid covered part or all of the costs of prescription drugs dispensed to a

Medicaid beneficiary if, among other requirements, the prescription drugs were

medically necessary and ordered by a physician.

      7.     Medicaid paid for covered services either through what was called

Medicaid “fee-for-service” or through Medicaid health plans.

      8.     Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid

health plans were “health care benefit program[s],” as defined by Title 18, United

States Code, Section 24(b).

                     The Private Health Insurance Program

      9.     Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,

privately operated insurance company authorized and licensed to do business in the


                                          3
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20       PageID.15   Page 4 of 10




state of Michigan. BCBS provided health care benefits, including prescription drug

benefits, to member entities and individuals. Individuals insured by BCBS were

referred to as BCBS “members.”

      10.   BCBS had agreements with participating providers, including

pharmacies, to furnish medical services to BCBS members.

      11.   BCBS was a “health care benefit program,” as defined by Title 18,

United States Code, Section 24(b).

                          Pharmacy Benefit Managers

      12.   Pharmacy benefit managers (“PBMs”) managed prescription drug

benefits provided by Medicare (through Medicare drug plan sponsors), Medicaid

health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of

the health care benefit programs.

      13.   After a pharmacy dispensed a prescription drug to a beneficiary or

member, the pharmacy submitted a claim, typically electronically, to the PBM acting

on behalf of the specific health care benefit program. The PBM, on behalf of the

health care benefit program, reimbursed the pharmacy, typically electronically,

through direct deposits into accounts held, and previously identified, by the

pharmacy.

      14.   CVS Caremark, OptumRx, and Express Scripts were three of several

PBMs that managed prescription drug benefits for Medicare (through Medicare drug


                                        4
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20      PageID.16    Page 5 of 10




plan sponsors) and Medicaid health plans. Express Scripts managed prescription

drug benefits for BCBS. CVS Caremark processed and adjudicated claims in

Arizona. OptumRx and Express Scripts processed and adjudicated claims outside

the state of Michigan.

      15.   CVS Caremark and other PBMs maintained agreements stating that

pharmacies were allowed fourteen (14) days from the date of fill to submit claims

for reimbursement to PBMs. These agreements also stated that pharmacies were

allowed fourteen (14) days from the date of fill to reverse claims for medications

that were not dispensed.

                                 The Pharmacy

      16.   Rockwood Pharmacy PC (“Rockwood”) was a pharmacy and Michigan

corporation located at 32825 Fort Road, Rockwood, Michigan 48173.

                                 The Defendant

      17.   Defendant RUNNAN SHEN, a resident of Wayne County, Michigan,

was a licensed pharmacist in Michigan and the pharmacist-in-charge at Rockwood.

                                  COUNT 1
                   Conspiracy to Commit Health Care Fraud
                              (18 U.S.C. § 1349)

      18.   Paragraphs 1 through 17 of the General Allegations section of this

Information are re-alleged and incorporated by reference as though fully set forth

herein.


                                        5
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20          PageID.17    Page 6 of 10




      19.    From at least in or around 2012, and continuing through in or around

July 2016, the exact dates being unknown to the United States Attorney, in Wayne

County, in the Eastern District of Michigan, and elsewhere, RUNNAN SHEN and

others did willfully and knowingly combine, conspire, confederate, and agree to

commit certain offenses against the United States, that is, to violate Title 18, United

States Code, Section 1347, that is, to knowingly and willfully execute a scheme and

artifice to defraud health care benefit programs affecting commerce, as defined in

Title 18, United States Code, Section 24(b), that is, Medicare, Medicare drug plan

sponsors, Medicaid, Medicaid health plans, and BCBS, and to obtain, by means of

materially false and fraudulent pretenses, representations, and promises, money and

property owned by, and under the custody and control of, said health care benefit

programs, in connection with the delivery of and payment for health care benefits,

items, and services.

                            Purpose of the Conspiracy

      20.    It was a purpose of the conspiracy for RUNNAN SHEN and his co-

conspirators to unlawfully enrich themselves and others by, among other things: (a)

submitting, and causing the submission of, false and fraudulent claims to Medicare,

Medicare drug plan sponsors, Medicaid, Medicaid health plans, and BCBS through

Rockwood; (b) concealing, and causing the concealment of, the submission of false

and fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid,


                                          6
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20        PageID.18   Page 7 of 10




Medicaid health plans, and BCBS, and the receipt and transfer of the proceeds of the

fraud; and (c) diverting fraud proceeds for the personal use and benefit of the

defendant and others.

                        Manner and Means of the Conspiracy

      The manner and means by which the defendant and his co-conspirators sought

to accomplish the purpose of the conspiracy included, among others, the following:

      21.   RUNNAN SHEN and others maintained a national provider identifier

for Rockwood in order to submit claims to Medicare, Medicare drug plan sponsors,

Medicaid, Medicaid health plans, and BCBS.

      22.   RUNNAN SHEN and others, on behalf of Rockwood, entered into

pharmacy provider agreements with CVS Caremark, OptumRX, and Express

Scripts, among other PBMs.

      23.   RUNNAN SHEN and others submitted, and caused the submission of,

false and fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid,

Medicaid health plans, and BCBS, on behalf of Rockwood for prescription drugs

that were not dispensed and were often medically unnecessary.

      24.   RUNNAN SHEN and others submitted, and caused the submission of,

false and fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid,

Medicaid health plans, and BCBS, on behalf of Rockwood by waiving or

discounting copays and failing to reverse claims for medications that were not


                                         7
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20           PageID.19    Page 8 of 10




dispensed. This failure to collect copays and to reverse claims on undispensed

medications allowed RUNNAN SHEN and others to maximize the amount of

proceeds obtained from Medicare, Medicare drug plan sponsors, Medicaid,

Medicaid health plans, and BCBS.

      25.    RUNNAN SHEN caused a loss of at least approximately $390,016 to

Medicare, Medicaid, and BCBS because of the false and fraudulent claims that

RUNNAN SHEN and others submitted and caused to be submitted.

      All in violation of Title 18, United States Code, Section 1349.

                               CRIMINAL FORFEITURE

      26.    The above allegations contained in this Information are incorporated by

reference as if set forth fully herein for the purpose of alleging criminal forfeiture to

the United States of America of certain property in which RUNNAN SHEN has an

interest, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461.

      27.    Pursuant to Title 18, United States Code, Section 981(a)(1)(C) together

with Title 28, United States Code, Section 2461, as a result of the foregoing

violation, as charged in Count 1 of this Information, the defendant, RUNNAN

SHEN, shall forfeit to the United States any property, real or personal, which

constitutes or is derived from proceeds traceable to the commission of the offense.

      28.    Pursuant to Title 18, United States Code, Section 982(a)(7), as a result

of the foregoing violations, as charged in Count 1 of this Information, the defendant,


                                           8
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20          PageID.20     Page 9 of 10




RUNNAN SHEN, shall forfeit to the United States any property, real or personal,

that constitutes or is derived, directly or indirectly, from gross proceeds traceable to

the commission of the offense.

      29.    Such property includes, but is not limited to, a forfeiture money

judgment, in an amount to be proved in this matter, representing the total amount of

proceeds and/or gross proceeds obtained as a result of Defendant’s violations as

charged in Count 1 of this Information.

      30.    Pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b), the defendant,

RUNNAN SHEN, shall forfeit substitute property, up to the value of the properties

described above or identified in any subsequent forfeiture bills of particular, if, by

any act or omission of the defendant, the property cannot be located upon the

exercise of due diligence; has been transferred or sold to, or deposited with, a third

party; has been placed beyond the jurisdiction of the Court; has been substantially

diminished in value; or has been commingled with other property that cannot be

subdivided without difficulty.




                                           9
Case 2:20-cr-20292-GAD-RSW ECF No. 1 filed 07/16/20   PageID.21      Page 10 of 10




                                   MATTHEW SCHNEIDER
                                   UNITED STATES ATTORNEY


                                   REGINA MCCULLOUGH
                                   Chief, Health Care Fraud Unit
                                   United States Attorney’s Office
                                   Eastern District of Michigan


                                   MALISA DUBAL
                                   Assistant Chief
                                   Criminal Division, Fraud Section
                                   U.S. Department of Justice




                                   PATRICK J. SUTER
                                   CLAIRE T. SOBCZAK
                                   Trial Attorneys
                                   Criminal Division, Fraud Section
                                   U.S. Department of Justice




Dated: July 16, 2020




                                     10
